     Case 3:20-cv-02236-CAB-NLS Document 5 Filed 11/23/20 PageID.42 Page 1 of 8



 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                          SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   ADAM REY LOPEZ,                                      Case No.: 3:20-cv-2236-CAB-NLS
     CDCR #J-27394,
 9
                                         Plaintiff,       ORDER:
10
     vs.                                                  1) GRANTING MOTION TO
11
     SAMUEL KO, Primary Care Physician;                   PROCEED IN FORMA PAUPERIS
12   MAJA BOYD, Nurse Practitioner,                       [ECF No. 4]
13                                    Defendants.         2) DENYING MOTION TO APPOINT
14                                                        COUNSEL; AND
15
                                                          3) DIRECTING U.S. MARSHAL TO
16                                                        EFFECT SERVICE UPON
                                                          DEFENDANTS PURSUANT TO 28
17
                                                          U.S.C. § 1915(d) AND Fed. R. Civ. P.
18                                                        4(c)(3)
19
20
21         Adam Rey Lopez (“Plaintiff”), currently incarcerated at Centinela State Prison
22   (“CEN”) located in Imperial, California, and proceeding pro se, has filed this civil rights
23   action pursuant to 42 U.S.C. § 1983. See Compl., ECF No. 1 at 1. Plaintiff did not pay the
24   filing fee required by 28 U.S.C. § 1914(a) at the time of filing; instead, he filed a certified
25   copy of his inmate trust account statement which the Court liberally construes to be a
26   Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a) (ECF No.
27   4). In addition, Plaintiff has filed a Motion to Appoint Counsel. (ECF No. 2.)
28   ///
                                                      1
                                                                                 3:20-cv-2236-CAB-NLS
     Case 3:20-cv-02236-CAB-NLS Document 5 Filed 11/23/20 PageID.43 Page 2 of 8



 1   I.    Motion to Proceed IFP
 2         All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 7   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner granted leave to proceed
 8   IFP remains obligated to pay the entire fee in “increments” or “installments,” Bruce v.
 9   Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d 1182,
10   1185 (9th Cir. 2015), and regardless of whether his action is ultimately dismissed. See 28
11   U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
12         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
13   “certified copy of the trust fund account statement (or institutional equivalent) for ... the
14   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
15   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
16   trust account statement, the Court assesses an initial payment of 20% of (a) the average
17   monthly deposits in the account for the past six months, or (b) the average monthly
18   balance in the account for the past six months, whichever is greater, unless the prisoner
19   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
20   custody of the prisoner then collects subsequent payments, assessed at 20% of the
21   preceding month’s income, in any month in which his account exceeds $10, and forwards
22   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
23   Bruce, 136 S. Ct. at 629.
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                 3:20-cv-2236-CAB-NLS
     Case 3:20-cv-02236-CAB-NLS Document 5 Filed 11/23/20 PageID.44 Page 3 of 8



 1         Plaintiff has submitted a copy of his CDCR Inmate Statement Report as well as a
 2   Prison Certificate completed by an accounting officer at CEN. See ECF No. 4 at 1-4; 28
 3   U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2; Andrews, 398 F.3d at 1119. These statements
 4   show that Plaintiff has carried an average monthly balance of $353.57 and has had
 5   $283.33 in average monthly deposits credited to his account over the 6-month period
 6   immediately preceding the filing of his Complaint. In addition, Plaintiff had a balance of
 7   $266.57 at the time of filing. See ECF No. 4 at 1-4.
 8         Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 4) and
 9   assesses his initial partial filing fee to be $70.71 pursuant to 28 U.S.C. § 1915(b)(1). The
10   Court will direct the Secretary of the CDCR, or her designee, to collect the initial $70.71
11   filing fee assessed only if sufficient funds are available in Plaintiff’s account at the time
12   this Order is executed. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a
13   prisoner be prohibited from bringing a civil action or appealing a civil action or criminal
14   judgment for the reason that the prisoner has no assets and no means by which to pay the
15   initial partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that
16   28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s IFP
17   case based solely on a “failure to pay ... due to the lack of funds available to him when
18   payment is ordered.”). The remaining balance of the $350 total fee owed in this case must
19   be collected by the agency having custody of the prisoner and forwarded to the Clerk of
20   the Court pursuant to 28 U.S.C. § 1915(b)(2).
21   II.   Motion to Appoint Counsel
22         Plaintiff also seeks the appointment of counsel pursuant to 28 U.S.C. § 1915 based
23   on the complexity of his claims, his indigence, incarceration, limited ability to
24   investigate, and anticipated need to propound discovery and solicit expert testimony. (See
25   ECF No. 2 at 2-12.)
26         However, there is no constitutional right to counsel in a civil case. Lassiter v. Dept.
27   of Social Servs., 452 U.S. 18, 25 (1981); Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir.
28   2009). And while 28 U.S.C. § 1915(e)(1) grants the district court limited discretion to
                                                    3
                                                                                 3:20-cv-2236-CAB-NLS
     Case 3:20-cv-02236-CAB-NLS Document 5 Filed 11/23/20 PageID.45 Page 4 of 8



 1   “request” that an attorney represent an indigent civil litigant, Agyeman v. Corr. Corp. of
 2   America, 390 F.3d 1101, 1103 (9th Cir. 2004), this discretion may be exercised only
 3   under “exceptional circumstances.” Id.; see also Terrell v. Brewer, 935 F.2d 1015, 1017
 4   (9th Cir. 1991). A finding of exceptional circumstances requires the Court “to consider
 5   whether there is a ‘likelihood of success on the merits’ and whether ‘the prisoner is
 6   unable to articulate his claims in light of the complexity of the legal issues involved.’”
 7   Harrington v. Scribner, 785 F.3d 1299, 1309 (9th Cir. 2015) (quoting Palmer, 560 F.3d
 8   at 970).
 9         The Court agrees that pro se litigants may be better served with the assistance of
10   counsel—but that is not the test. See Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir.
11   1997) (affirming denial of counsel based on claims that pro se plaintiff “may well have
12   fared better-particularly in the realms of discovery and the securing of expert
13   testimony.”), withdrawn in part on reh’g en banc and overruled on other grounds, 154
14   F.3d 952 (9th Cir. 1998). “Concerns regarding investigation and discovery are … not
15   exceptional factors,” and while a pro se litigant “may not have vast resources or legal
16   training,” these are simply among the commonly shared “types of difficulties encountered
17   by many pro litigants.” Wells v. Washington State Dep’t of Corr., No. C13-234
18   RJB/KLS, 2013 WL 4009076, at *1 (W.D. Wash. Aug. 5, 2013).
19         Here, nothing in Plaintiff’s Complaint suggests he is incapable of articulating the
20   factual basis for his Eighth Amendment inadequate medical care claim, which is a typical
21   conditions of confinement claim and “relatively straightforward.” Harrington, 785 F.3d
22   at 1309. In fact, the Court finds, based on its initial screening of Plaintiff’s Complaint
23   under the standards of review discussed below, that he has pleaded sufficient factual
24   content to state a plausible claim for relief.
25         In addition, while Plaintiff may have sufficiently pleaded an Eighth Amendment
26   deliberate indifference claim at this preliminary stage of the proceedings, he has yet to
27   demonstrate and it is too soon to tell whether there is a likelihood of success on the
28   merits. Harrington, 785 F.3d at 1309; Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir.
                                                      4
                                                                                3:20-cv-2236-CAB-NLS
     Case 3:20-cv-02236-CAB-NLS Document 5 Filed 11/23/20 PageID.46 Page 5 of 8



 1   2014) (affirming denial of counsel where prisoner could articulate his claims in light of
 2   the complexity of the issues involved, but did not show likelihood of succeed on the
 3   merits).
 4          Therefore, the Court finds no “exceptional circumstances” exist at this preliminary
 5   stage of the case and DENIES Plaintiff’s Motion to Appoint Counsel (ECF No. 2)
 6   without prejudice on that basis.
 7   III.   Initial Screening per 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
 8          A.    Standard of Review
 9          Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
10   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
11   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
12   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
13   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
14   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
15   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
16   the targets of frivolous or malicious suits need not bear the expense of responding.’”
17   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
18   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
19          “The standard for determining whether a plaintiff has failed to state a claim upon
20   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
21   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
22   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
23   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
24   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
25   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
26   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
27   556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
28
                                                     5
                                                                                   3:20-cv-2236-CAB-NLS
     Case 3:20-cv-02236-CAB-NLS Document 5 Filed 11/23/20 PageID.47 Page 6 of 8



 1         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
 2   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
 3   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
 4   relief [is] . . . a context-specific task that requires the reviewing court to draw on its
 5   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
 6   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
 7   this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
 8   (9th Cir. 2009).
 9         B.     42 U.S.C. § 1983
10         To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
11   elements: (1) that a right secured by the Constitution or laws of the United States was
12   violated, and (2) that the alleged violation was committed by a person acting under the
13   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030,
14   1035-36 (9th Cir. 2015).
15         C.     Eighth Amendment claims
16         The Court finds Plaintiff’s Complaint contains plausible Eighth Amendment
17   claims sufficient to survive the “low threshold” set to withstand the sua sponte screening
18   required by 28 U.S.C. §§ 1915(e)(2) and 1915A(b). See Wilhelm v. Rotman, 680 F.3d
19   1113, 1123 (9th Cir. 2012); Iqbal, 556 U.S. at 678; Estelle v. Gamble, 429 U.S. 97, 105
20   (1976) (“[D]eliberate indifference to a prisoner’s serious illness or injury states a cause of
21   action under § 1983.”) Therefore, the Court will order the U.S. Marshal to effect service
22   upon Defendants on Plaintiff’s behalf. See 28 U.S.C. § 1915(d) (“The officers of the
23   court shall issue and serve all process, and perform all duties in [IFP] cases.”); FED. R.
24   CIV. P. 4(c)(3) (“[T]he court may order that service be made by a United States marshal
25   or deputy marshal ... if the plaintiff is authorized to proceed in forma pauperis under 28
26   U.S.C. § 1915.”).
27         Plaintiff is cautioned that “the sua sponte screening and dismissal procedure is
28   cumulative of, and not a substitute for, any subsequent Rule 12(b)(6) motion that [a
                                                     6
                                                                                  3:20-cv-2236-CAB-NLS
     Case 3:20-cv-02236-CAB-NLS Document 5 Filed 11/23/20 PageID.48 Page 7 of 8



 1   defendant] may choose to bring.” Teahan v. Wilhelm, 481 F. Supp. 2d 1115, 1119 (S.D.
 2   Cal. 2007).
 3   III.   Conclusion and Orders
 4          Based on the foregoing, the Court:
 5          1.     GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
 6   (ECF No. 4).
 7          2.     ORDERS the Secretary of the CDCR, or her designee, to collect from
 8   Plaintiff’s prison trust account the $350 filing fee owed in this case by collecting monthly
 9   payments from the account in an amount equal to twenty percent (20%) of the preceding
10   month’s income and forward payments to the Clerk of the Court each time the amount in
11   the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). ALL PAYMENTS
12   SHALL BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER ASSIGNED
13   TO THIS ACTION.
14          3.     DIRECTS the Clerk of the Court to serve a copy of this Order on Kathleen
15   Allison, Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
16          4.     DENIES Plaintiff’s Motion to Appoint Counsel (ECF No. 2) without
17   prejudice.
18          5.     DIRECTS the Clerk to issue a summons as to Plaintiff’s Complaint (ECF
19   No. 1) upon Defendants, and forward it to Plaintiff along with a blank U.S. Marshal Form
20   285 for these Defendants. In addition, the Clerk will provide Plaintiff with certified
21   copies of this Order, certified copies of his Complaint (ECF No. 1), and the summons so
22   that he may serve Defendants. Upon receipt of this “IFP Package,” Plaintiff must
23   complete the USM Form 285 as completely and accurately as possible, include an
24   address where Defendants may be found and/or subject to service pursuant to S.D. Cal.
25   CivLR 4.1c., and return it to the United States Marshal according to the instructions the
26   Clerk provides in the letter accompanying his IFP package.
27          6.     ORDERS the U.S. Marshal to serve a copy of the Complaint (ECF No. 1),
28   and summons upon Defendants as directed by Plaintiff on the USM Form 285 provided
                                                  7
                                                                               3:20-cv-2236-CAB-NLS
     Case 3:20-cv-02236-CAB-NLS Document 5 Filed 11/23/20 PageID.49 Page 8 of 8



 1   to him. All costs of that service will be advanced by the United States. See 28 U.S.C.
 2   § 1915(d); Fed. R. Civ. P. 4(c)(3).
 3         7.     ORDERS Defendants, once they have been served, to reply to Plaintiff’s
 4   Complaint within the time provided by the applicable provisions of Federal Rule of Civil
 5   Procedure 12(a). See 42 U.S.C. § 1997e(g)(2) (while a defendant may occasionally be
 6   permitted to “waive the right to reply to any action brought by a prisoner confined in any
 7   jail, prison, or other correctional facility under section 1983,” once the Court has
 8   conducted its sua sponte screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b),
 9   and thus, has made a preliminary determination based on the face on the pleading alone
10   that Plaintiff has a “reasonable opportunity to prevail on the merits,” defendant is
11   required to respond).
12         8.     ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
13   serve upon Defendants, or if appearance has been entered by counsel, upon Defendants
14   counsel, a copy of every further pleading, motion, or other document submitted for the
15   Court’s consideration pursuant to Fed. R. Civ. P. 5(b). Plaintiff must include with every
16   original document he seeks to file with the Clerk of the Court, a certificate stating the
17   manner in which a true and correct copy of that document has been was served on
18   Defendants or their counsel, and the date of that service. See S.D. Cal. CivLR 5.2. Any
19   document received by the Court which has not been properly filed with the Clerk or
20   which fails to include a Certificate of Service upon the Defendants, or their counsel, may
21   be disregarded.
22         IT IS SO ORDERED.
23   Dated: November 23, 2020
24
25
26
27
28
                                                   8
                                                                                3:20-cv-2236-CAB-NLS
